THE COURT.
The defendants were convicted in the Superior Court of Butte County of a felony, to wit: Escape from a prison camp.
The transcript on appeal was filed in this court December 19, 1929. No brief has been filed in behalf of appellants. The cause was regularly placed on the calendar for oral argument on February 3, 1930. No appearance was made for appellants at the time the case was called for hearing. Pursuant to the provisions of section 1253 of the Penal Code the judgments are affirmed.